DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 5/6/2022, with respect to Claims 1, 3-10, 12-13, 15-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 3-10, 12-13, 15-19 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-10, 12-13, 15-19 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 13, 18, Park teaches a power supply unit that generates a first power, a display panel driven on the basis of the first power output from the power supply unit; data driver generates and outputs auxiliary power on the basis of the input power; the display panel is driven on the basis of the auxiliary power output from the data driver, and further, the auxiliary power generating unit outputs a logic level that provides a third power supply voltage to the digital power supply terminal. Londak teaches a LDO includes a driver circuit and a charge pump which receives an input voltage and creates a higher voltage used to power the driver circuit; a charge pump control circuit controls the charge pump to generate a charge pump voltage based on the input voltage appearing at the input of the LDO where the amplitude of the generated charge pump voltage is adjusted to exceed the input voltage. Wigney teaches a switch configured to monitor a power source voltage to set the voltage regulation device to the low-power operating mode while the power source voltage is above a predetermined threshold. Neither Park, Londak or Wigney teach “an internal driver circuit, configured to convert a second power supply voltage provided by a power supply terminal into a third power supply voltage and provide the third power supply voltage to the digital power supply terminal; and a digital circuit, connected to the digital power supply terminal, wherein the digital power supply terminal is configured to provide a digital voltage to the digital circuit, and the digital circuit is configured to provide a drive voltage to the display panel under the drive of the digital voltage; and the internal driver circuit is configured to convert the second power supply voltage provided by the power supply terminal into the third power supply voltage and provide the third power supply voltage to the digital power supply terminal when a voltage of the digital power supply terminal is lower than a reference voltage, and stop providing a power supply voltage when the voltage of the digital power supply terminal is not lower than the reference voltage; wherein the reference voltage is lower than a rated operating voltage of the digital power supply terminal, and the third power supply voltage is equal to the rated operating voltage of the digital power supply terminal”; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694